Citation Nr: 0430102	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-11 022	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired eye 
disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for an erectile 
dysfunction.

6.  Entitlement to service connection for asymptomatic 
cholelithiasis.

7.  Entitlement to service connection for a throat disorder.

8.  Entitlement to service connection for muscle problems.

9.  Entitlement to service connection for joint problems.

10.  Entitlement to service connection for skin rashes.

11.  Entitlement to service connection for aortic aneurysm as 
secondary to a heart disorder.

12.  Entitlement to an effective date earlier than July 23, 
2001, for the award of a 100 percent rating for asbestosis.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2003 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By correspondence dated October 8, 2004, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2003), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the RO as soon as it may be 
feasible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



